


Exhibit 10.4(c)

 

CONFIDENTIAL TREATMENT REQUESTED

 

SANOFI-AVENTIS AND IMMUNOGEN CONFIDENTIAL

Execution Copy

 

AMENDMENT NO. 3 TO THE

COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 3 to the Collaboration and License Agreement (this “Third
Amendment”) is effective as of August 31, 2008 (the “Third Amendment Effective
Date”) by and between ImmunoGen, Inc., a Massachusetts corporation with a
principal office at 830 Winter Street, Waltham, Massachusetts 02451
(“ImmunoGen”), and sanofi-aventis U. S. LLC, a Delaware limited liability
company with a offices at 1041 Rt. 202-206, Bridgewater, NJ 08807
(“sanofi-aventis”).  Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Collaboration and License
Agreement (the “Agreement”) dated as of July 30, 2003 (the “Agreement Effective
Date”) by and between ImmunoGen and Aventis Pharmaceuticals, Inc. (“Aventis”),
as amended August 31, 2006 and October 11, 2007.

 

WHEREAS, on the Agreement Effective Date, ImmunoGen and Aventis, the predecessor
in interest to sanofi-aventis, entered into the Agreement for the purpose of
collaborating on the identification and validation of targets for use in the
discovery of antibodies and antibody-drug conjugates in the Collaborative Focus
Area (as defined in the Agreement) and in the development and commercialization
of such antibodies and antibody-drug conjugates; and

 

WHEREAS, the Parties hereto desire to amend the Agreement as set forth herein
and to set forth certain additional terms applicable to the Agreement, as so
amended.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                                      Amendments to Agreement.

 

(a)                                 New Sections 1.95 and 1.96 are hereby added
to the Agreement which shall provide as follows:

 

“1.95                                          “Consumer Price Index” means the
Consumer Price Index for All Urban Consumers (Current Series) in the Northeast
Region published from time to time by the Bureau of Labor Statistics of the
United States Department of Labor.

 

1.96                                                “FTE Rate” means, for the
first Calendar Year commencing on November 1, 2008, $[***]; and, for each
Calendar Year thereafter, the result obtained by multiplying $[***] by the sum
of (1 + CPI) where CPI is a fraction, the numerator of which is the difference
between the Consumer Price Index as of the last month of the immediately
preceding Calendar Year and the Consumer Price Index as of October 2008 and the
denominator of which is the Consumer Price Index as of October 2008.”

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

(b)                                 Section 2.3.5 of the Agreement is hereby
amended by adding the following at the end of such provision:

 

“Following the Third Amendment Effective Date, the responsibilities of the Joint
Research Committee that continue after the conclusion of the Research Program
shall be assumed and performed by the Joint Development Committee, and the Joint
Research Committee shall cease to exist.  For the sake of clarity, the Parties
do not intend for the Joint Development Committee to be a decision making body,
but instead, it shall serve as an information exchange and consultation forum.”

 

(c)                                  Section 2.8.1 of the Agreement is hereby
amended by deleting the last sentence thereof in its entirety.

 

(d)                                 Section 2.8.4 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“2.8.4                                       Dropped Targets.  If at any time
Aventis determines in good faith that the evaluation of any Antibody Target or a
Program Target should be discontinued, then Aventis will inform ImmunoGen that
the Antibody Target or Program Target should be dropped from the scope of this
Agreement.  ImmunoGen shall review whether each such determination was made in
good faith and if so shall confirm such determination as soon as reasonably
practicable.  Thereafter, such Antibody Target or Program Target shall be deemed
to be a “Dropped Target.”  Notwithstanding the foregoing, Schedule 2.14 attached
hereto identifies all Antibody Targets and Program Targets as of August 31, 2006
that have become Dropped Targets as of the Third Amendment Effective Date.”

 

(e)                                  Section 2.14 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“2.14                                          Collaboration Portfolio.  For
purposes of clarity Schedule 2.14 attached hereto lists all Antibody Targets,
Program Targets, Program Targets with Program Antibodies and Program Targets
with Lead Antibodies that were part of the Research Program as of the Third
Amendment Effective Date.”

 

(f)                                   A new Section 2.15 is hereby added to the
Agreement which shall provide as follows:

 

“2.15                                         Additional Services.

 

2.15.1                                      During the Term of this Agreement,
commencing upon the Third Amendment Effective Date, Aventis may

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

request that ImmunoGen perform certain tasks in connection with the Development
and Commercialization of the Products (collectively, the “Additional
Services”).  If ImmunoGen is willing to provide the Additional Services, prior
to the performance of such Additional Services, the Parties shall prepare a
mutually agreed upon work plan which shall set forth with reasonable specificity
the objectives and tasks to be performed by ImmunoGen and a related budget,
which shall set forth (a) the [***] required to perform such services, (b) the
costs, if any, related to the [***] in the performance of such services, and
(c) the costs of any [***] not [***] by [***].  Effective January 1,
2009, ImmunoGen shall only initiate such Additional Services upon the receipt of
a purchase order number from Aventis.  If, at any time during the performance of
the Additional Services, ImmunoGen determines that either the actual [***] for
all Additional Services to be performed during a particular Calendar Quarter or
the costs related to the [***] for a particular Calendar Quarter or for the
Calendar Year is expected to exceed the [***] or costs set forth in the mutually
agreed upon work plan(s) for such Calendar Quarter or for the Calendar Year by
[***] or more, ImmunoGen shall notify Aventis.  The Parties shall thereafter
discuss in good faith whether to use such [***] or such additional [***] or
whether to [***] the [***] to be [***], such that such [***] or increased costs
related to the use by ImmunoGen of [***] are not [***]; and in the event that
the Parties can not agree, Aventis shall make the final determination.  Such
determination shall be set forth in revised work plan(s) or budget(s), as the
case may be.  Subject to ImmunoGen’s right to receive the funding described in
Section 2.15.3 below, ImmunoGen shall have the responsibility, at its sole cost
and expense, of [***] the [***] and [***] of [***], including any [***]
performing the Additional Services.  Except as otherwise provided herein,
Aventis shall have no liability as a result of its [***] hereunder to [***] for
any [***] and [***] and [***] and [***] incurred by [***] and associated with
the Additional Services.

 

2.15.2                                      In connection with any Additional
Services to be performed by ImmunoGen, Aventis shall use Commercially Reasonable
Efforts to perform its obligations, if any, under the relevant work plan.

 

2.15.3                                      In consideration of the performance
by ImmunoGen of the Additional Services, Aventis will pay ImmunoGen for all
[***] used by ImmunoGen in the performance of such services and pursuant the
relevant agreed upon budget, at a rate [***] equal to the [***].

 

2.15.4                                      Within thirty (30) days after the
end of each Calendar Quarter following the Third Amendment Effective Date

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

during which Additional Services were performed, ImmunoGen will provide to
Aventis a report and invoice setting forth the [***] performing Additional
Services during each month of such Calendar Quarter, together with an [***] of
the [***] between such [***] and the [***] of [***] for that Calendar Quarter. 
Within [***] from the date of its receipt of each such invoice, Aventis will pay
to ImmunoGen the invoice amount due as reimbursement for the work performed by
the [***].

 

2.15.5                                      Within [***] after the end of each
Calendar Quarter following the Third Amendment Effective Date during which
Additional Services were performed, ImmunoGen will provide Aventis a report
setting forth the [***] of the [***] to the Additional Services during each
month in such Calendar Quarter and the [***] and [***] by such [***] during such
Calendar Quarter, together with an [***] of the [***] between the [***] and the
[***] for [***] for that Calendar Quarter.  Within [***] days from the date of
its receipt of each such invoice, Aventis will pay to ImmunoGen any invoice
amount due as reimbursement for the work performed by such [***] to the extent
such [***] are [***] by ImmunoGen in accordance with Section 2.13 of this
Agreement.

 

2.15.6                                      Sections 2.5.6 through 2.5.10 and
Sections 2.9 through 2.13 shall apply to the performance of the Additional
Services, except that all references therein to the Research Program shall
instead refer, mutatis mutandis, to the Additional Services.

 

(g)                                  Section 3.5.1 is hereby amended by adding
the following at the end of such provision:

 

“Following the Third Amendment Effective Date, the Joint Development Committee
shall meet no more than three times per Calendar Year, unless the Parties
mutually agree in advance of any scheduled meeting that there is no need for
such meeting; provided that the Joint Development Committee shall meet at least
twice each Calendar Year.  Meetings of the Joint Development Committee may be
held in person, by means of telephone conference call or by videoconference,
provided that at least one meeting each Calendar Year shall be in person.”

 

(h)                                 Section 3.7.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“3.7.1                                       If (a) Aventis undertakes the
Development of a Lead Antibody and thereafter Aventis determines not to continue
to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

Develop such Lead Antibody or any other Antibody that is Active against the
Target against which such Lead Antibody is Active, and (b) Aventis determines
that the Program Target against which such Lead Antibody is Active should be
dropped from the scope of this Agreement, then such Lead Antibody shall
thereafter be deemed a “Dropped Product,” and such Program Target shall
thereafter been deemed a “Dropped Target.”

 

(i)                                     In Section 7.1.7 of the Agreement, the
following sentence shall be added:

 

“Commencing upon the Third Amendment Effective Date, the licenses granted by
ImmunoGen in this Section 7.1.7 shall be converted from co-exclusive to
non-exclusive.”

 

(j)                                    Section 7.2.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“7.2.1                                      Activities under Research Program
and the Additional Research Services.  Aventis hereby grants to ImmunoGen and
its Affiliates a co-exclusive (with Aventis and its Affiliates), worldwide,
royalty-free license, with the right to grant sublicenses to Approved
Subcontractors, under the Aventis Intellectual Property and the Program
Intellectual Property, (a) during the Research Program Term, to conduct the
Research Program in accordance with the Annual Research Plan and (b) thereafter,
to perform the Additional Services.”

 

(k)                                 Schedule 2.14 of the Agreement is hereby
deleted in its entirety and replaced by Schedule 2.14 attached hereto.

 

2.              Miscellaneous.                                        The
Parties hereby confirm and agree that, except as amended hereby, the Agreement
remains in full force and effect and is a binding obligation of the Parties
hereto.  This Third Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Remainder of page intentionally left blank.]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

 

IMMUNOGEN, INC.

 

SANOFI-AVENTIS U.S. LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel M. Junius

 

By:

/s/ Thomas G. Metcalf 22 Dec. 2008

Name:

Daniel M. Junius

 

Name:

Thomas G. Metcalf

Title:

President and COO

 

Title:

Site Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Darno

 

 

 

Name:

Paul Darno

 

 

 

Title:

Finance

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

Schedule 2.14

 

COLLABORATION PORTFOLIO AS OF THIRD AMENDMENT EFFECTIVE DATE

 

Antibody Targets

 

Program Target

 

Program 
Targets
with Program 
Antibodies

 

Program Targets with 
Lead Antibody

 

Program Targets with 
Lead Antibody in 
Development

 

 

 

 

[***]

 

[***]

 

CD 33 (AVE9633)

 

 

 

 

 

 

[***]

 

CD 19 (SAR3419)

 

 

 

 

 

 

[***]

 

IGF-1R (AVE1642)

 

 

 

 

 

 

 

 

DS6 antigen (SAR566658)

 

 

 

 

 

 

 

 

CD38 (SAR650984)

 

Dropped Targets

 

 

 

Dropped Products

[***]

 

 

 

[***]

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------
